GPS FUNDS II GuideMarkSM Global Real Return Fund GuideMarkSM Opportunistic Fixed Income Fund GuidePathSM Strategic Asset Allocation Fund GuidePathSM Tactical ConstrainedSM Asset Allocation Fund GuidePathSM Tactical UnconstrainedSM Asset Allocation Fund GuidePathSM Absolute Return Asset Allocation Fund GuidePathSM Multi-Asset Income Asset Allocation Fund GuidePathSM Fixed Income Allocation Fund GuidePathSM Altegris® Diversified Alternatives Allocation Fund (each, a “Fund” and collectively, the “Funds”) SUPPLEMENT TO THE PROSPECTUS DATED JULY31, 2013 The date of this Supplement is September 3, 2013 The previously disclosed change in control of the advisor, Genworth Financial Wealth Management, Inc. (“GFWM”), has occurred.As a result, GFWM is now owned by Acquiline Capital Partners LLC and Genstar Capital, LLC. The Board of Trustees of GPS Funds II has approved a new investment advisory agreement and, as applicable, new sub-advisory agreement(s) for each Fund (the “New Agreements”).The Funds also obtained all requisite shareholder approvals for the New Agreements.The expense limitation agreements that were already in place have been extended until July 31, 2015. SHAREHOLDERS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
